The offense is perjury; the punishment, confinement in the penitentiary for two years.
The term of court at which appellant was convicted adjourned the 19th day of October, 1935. Appellant did not enter into recognizance during the term of court in order to secure his enlargement pending appeal, but on the 12th day of October, 1935, while the court was still in session, he executed and filed an appeal bond. This court acquires no jurisdiction of an appeal where an appeal bond is filed during the trial term of court. Carr v. State, 81 S.W.2d 86, and authorities cited.
Appellant is granted fifteen days from this date in which to perfect his appeal.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 375 
               ON MOTION TO REINSTATE THE APPEAL.